Exhibit 10.25

 

GRANT OF PERFORMANCE SHARES

 

RECITALS

 

A. Nicole Sherman is currently Executive Vice President/Director of Retail
Banking of AmericanWest Bank (the “Bank”), a wholly-owned subsidiary of
AmericanWest Bancorporation (“AWBC”).

 

B. Ms. Sherman has performed well on behalf of AWBC and the Bank, and AWBC
wishes to incent her to remain with the Bank and/or AWBC for the near future and
reward her for her continued good performance by granting her, in addition to
her regular salary and such other compensation as may be granted her from time
to time, performance shares in AWBC pursuant to the terms and conditions set
forth herein.

 

GRANT AGREEMENT

 

1. Effective June 6, 2005, AWBC grants Nicole Sherman Seven Thousand Five
Hundred (7,500) shares of AWBC common stock (the “Performance Shares”) as a
Performance Stock award under AWBC’s 2001 Incentive Stock Plan. Ownership in
such Performance Shares shall vest on January 4, 2010 (the “Vesting Date”) only
in accordance with the following conditions:

 

  (a) Ms. Sherman is continuously employed by the Bank and/or AWBC through
January 3, 2010.

 

  (b) For each full calendar year between January 1, 2005 and January 1, 2010
for which AWBC has a Return on Average Assets of less than one percent (1.0%),
twenty percent (20%) of the Performance Shares that otherwise would have vested
on the Vesting Date shall lapse and all of Ms. Sherman’s rights thereto shall
thereupon cease.

 

  (c) Except as otherwise provided in Section 2, no rights in any of such
Performance Shares, earned or unearned, shall vest in Ms. Sherman or in anyone
claiming by or under her until January 4, 2010, at which time all right, title
and interest in and to all Performance Shares earned pursuant to the conditions
set forth in this Grant shall vest in Ms. Sherman.

 

  (d) Notwithstanding any other provision of this Section 1, and except as
otherwise provided in Section 2, all of Ms. Sherman’s rights to vesting in the
Performance Shares shall cease upon the termination of her service for any
reason as an employee from both the Bank and AWBC prior to the Vesting Date.

 

2. If Ms. Sherman terminates her employment for Good Reason or is terminated
without Cause (as “Good Reason” and “Cause” are defined in that certain
Employment Agreement between Ms. Sherman, AWBC and the Bank dated as of June 6,
2005, there will be an immediate acceleration of vesting of all Performance
Shares granted hereunder.

 

3. This Grant supersedes and replaces any grant of Performance Shares which may
have been made on or after January 1, 2005 to the date hereof, which prior
grant, if any, is hereby null and void.

 

Agreed to as of June 6, 2005:

 

/s/ Robert M. Daugherty

     

/s/ Nicole Sherman

Robert M. Daugherty, President & CEO

     

Nicole Sherman

AmericanWest Bancorporation

       